Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 08/18/2021.

Terminal Disclaimer
3.         The terminal disclaimer filed on 08/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,659,634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
4.         Claims 1-6 are pending in this application.
            
Examiner’s Statement of Reasons for Allowance
5.         Claims 1-6 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“ register first device information of a first image processing device in a memory of the terminal device in a case where the first image processing device is designated, from among one or more image processing devices with which the terminal device is capable of communicating, as a target image processing device that is to execute an image process; after the first device information has been registered in the memory, specify, by using the first device information in the memory, one or more applications corresponding to one or more types of image processes that the first image processing device is capable of executing; display a first menu screen on a display unit of the terminal device, the first menu screen including predetermined one or more default icons and one or more icons indicating the specified one or more applications, wherein before the first device information is registered in the memory, a specific menu screen including the one or more default icons is displayed on the display unit; and in a case where a target icon is selected from among the one or more icons included in the first menu screen, send an execution instruction to the first image processing device by using a target application indicated by the selected target icon, the execution instruction being for a target image process corresponding to the target application.” along with all the other limitations as required by independent claim 1.

7.       It follows that claims 2-6 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Yamada et al. (US 2017/0099402) discloses a data processing apparatus is configured to: receive a selection of one of a first function and a second function other than the first function; store, if one device is selected, the selected one device in correlation with the first and second functions; and control a device to execute one of the first and second functions when an instruction to execute one of the first and second functions is received. If no device is stored in correlation with the one of the first and second functions, the selected one device executes the one of the first function and the second function. If another device has been stored in correlation with the one of the first and second functions, one of candidate devices executes the one of the first and the second functions. The candidate devices include the selected one device.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677